DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The title of the application is being objected for being too generic, without providing a description of the application: "Apparatus, Method, and Storage Medium". The examiner recommends changing the title to "Apparatus, Method, and Storage Medium for Face Authentication".
Claim 4 is objected to because of the following informalities:  Claim 4 is grammatically objected to for the phrase, "wherein, in a case where no use", wherein the word, "use" is being interpreted as a typo of "user".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting unit in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner could not find anywhere in the specification that links setting unit to a structural component and cannot rule out that it is merely a computer process
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and 7) limitation “setting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tokunaga et al. (US 20160301692 A1, published: 10/13/2016).
Claim 1:  Tokunaga teaches an apparatus that provides a face authentication login function and a simple login function, the face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), the simple login function allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a])
a setting unit configured to receive a setting for enabling at least two login functions of the face authentication login function and the simple login function (This selection screen image configures a login screen image in the login process 1. However, as hereinafter described, upon initial displaying of a selection screen image, a determination process regarding whether or not the login process 2 is to be executed has been carried out, and after it is determined that the login process 2 is not to be executed, the user selection screen image formally configures a login screen image in the login process 1 [Tokunaga, 0077]),
wherein, in a case where the at least two login functions of the face authentication login function and the simple login function are enabled in the apparatus, the apparatus performs login processing based on a face authentication result indicating that a condition for allowing the user to log in to the apparatus is satisfied and displays a screen after login (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19]), and
the apparatus displays a button corresponding to each of one or more candidates obtained from the face authentication result on the login screen based on the face authentication result indicating that the condition for allowing the user to log in to the apparatus is not satisfied, performs the login processing upon selection of a button, and displays the screen after login (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 2:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the face authentication is smaller than a threshold, a button corresponding to the user obtained from the result of the face authentication is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 3:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score based on scores of the two or more users obtained from the result of the face authentication ([Tokunaga, FIG. 6]).

Claim 4:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where no use is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 5:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 6:  Tokunaga teaches the apparatus according to claim 5.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person when the buttons corresponding to the candidates are arranged in the descending order of occupied area ratio of the pieces of face data in the data, the buttons corresponding to the candidates are displayed on the login screen in the descending order of score based on scores of the two or more users obtained from a result of the face authentication, and the buttons corresponding to the candidates are displayed on the login screen in the descending order of occupied area ratio (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 7:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein the setting unit receives, as a setting of an effective login function, a login function selected by the user on a setting screen for selecting a login function (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]).
 
Claim 8:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where the button corresponding to each of the one or more candidates is displayed on the login screen, a button corresponding to another user who is not selected as a candidate is not displayed on the login screen (on the user selection screen image, the number of pieces of user specification information to be displayed is limited and, in the example depicted in FIG. 6(a), limited to four in the maximum [Tokunaga, 0083]; Examiner's Note: as illustrated in FIG. 6 there does not appear to be room for another user.  As applied to a user who does not exist, they would not have a registered user icon, and would have to register as a new user).
 
Claim 9:  Tokunaga teaches a method for controlling an apparatus that provides a face authentication login function and a simple login function, the face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), the simple login function allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]), the method comprising:
receiving a setting for enabling at least two login functions of the face authentication login function and the simple login function (This selection screen image configures a login screen image in the login process 1. However, as hereinafter described, upon initial displaying of a selection screen image, a determination process regarding whether or not the login process 2 is to be executed has been carried out, and after it is determined that the login process 2 is not to be executed, the user selection screen image formally configures a login screen image in the login process 1 [Tokunaga, 0077])
wherein, in a case where the at least two login functions of the face authentication login function and the simple login function are enabled in the apparatus, the apparatus performs login processing based on a face authentication result indicating that a condition for allowing the user to log in to the apparatus is satisfied and displays a screen after login (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19]), and
the apparatus displays a button corresponding to each of one or more candidates obtained from the face authentication result on the login screen based on the face authentication result indicating that the condition for allowing the user to log in to the apparatus is not satisfied, performs the login processing upon selection of a button, and displays the screen after login (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 10:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 11:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score based on scores of the two or more users obtained from the result of the face authentication ([Tokunaga, FIG. 6]).
 
Claim 12:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where no use is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 13:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 14:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein the receiving the setting receives, as a setting of an effective login function, a (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]).
 
Claim 15:  Tokunaga teaches a non-transitory computer-readable storage medium (information processing system 1 [Tokunaga, 0028, FIG. 1]) that stores a program for performing a method for controlling an apparatus that provides a face authentication login function and a simple login function, the face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), the simple login function allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a])
receiving a setting for enabling at least two login functions of the face authentication login function and the simple login function (This selection screen image configures a login screen image in the login process 1. However, as hereinafter described, upon initial displaying of a selection screen image, a determination process regarding whether or not the login process 2 is to be executed has been carried out, and after it is determined that the login process 2 is not to be executed, the user selection screen image formally configures a login screen image in the login process 1 [Tokunaga, 0077]),
wherein, in a case where the at least two login functions of the face authentication login function and the simple login function are enabled in the apparatus, the apparatus performs login processing based on a face authentication result indicating that a condition for allowing the user to log in to the apparatus is satisfied and displays a screen after login (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19]), and
the apparatus displays a button corresponding to each of one or more candidates obtained from the face authentication result on the login screen based on the face authentication result indicating that the condition for allowing the user to log in to the apparatus is not satisfied, performs the login processing upon selection of a button, and displays the screen after login (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 16:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the face authentication is smaller than a threshold, a button corresponding to the user obtained from the result of the face authentication is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 17:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score ([Tokunaga, FIG. 6]).
 
Claim 18:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where no use is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 19:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 20:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein the receiving the setting receives, as a setting of an effective login function, a login function selected by the user on a setting screen for selecting a login function (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references include both facial recognition and a login list including names and images:
Tsuchiya et al. (US 20160332082 A1, published: 11/17/2016)
Tokunaga2 et al. (US 20170169287 A1, published: 6/15/2017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145